DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received September 20, 2021.  Claims 1-20 and 22 are cancelled claims.  Claims 21, 25-27, and 29 were amended.  Claim 34 was added.  Claims 21 and 23-34 are pending.
The declaration under 37 CFR 1.132 filed September 20, 2021 is insufficient to overcome the obviousness rejection(s) based upon Oh or Matsuura as set forth in the last Office action because:  
The data presented is not commensurate in scope with the breadth of claimed subject matter directed to compounds and broadly defined device structures.  Also, the data only presents property data without a showing of the compounds clearly demonstrating improved, unexpected device performance.  Further discussion is presented in the response to arguments section below in this office action.
The rejection of claim 24 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends set forth in the office action mailed 06/30/2021 is withdrawn due to the amendment of claim 21, upon which claim 24 depends.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-28, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866 A1).
Regarding a compound of claim 21, Oh et al. teaches arylamine derivatives for an EL device.  The general formula is the following (see abstract):

    PNG
    media_image1.png
    158
    268
    media_image1.png
    Greyscale
.
Variables m+n may be 2 (par. 30).  Z may be –A2-Q-A3 (par. 31).  Q may be selected as a substituted or non-substituted aromatic hydrocarbon, which encompasses a phenanthrene (see par. 34, par. 71).  A2 and A3 may be aromatic hydrocarbon groups (see par. 33, par. 71).  Example Oh L1 to L4 groups are shown in par. 72.  The L1 to L4 groups may be aromatic aromatic hydrocarbon group or heterocyclic group and may specifically include groups having the claimed range number of atoms (see par. 72).  While Oh does not appear to exemplify a compound of the general formula where the L1 to L4 groups are aromatic or heterocyclic groups, Q is selected as a phenanthrene group with A2 and A3 groups as aromatic groups such as phenylene, m+n is selected as 2, and bonding to the phenanthrene is at the 1, 4, 5, or 8 position 
	Regarding claim 23, the L1 to L4 groups are individually selected and therefore may be different (see par. 54 and at least groups on compound J-8 corresponding to L1 and L2 groups on page 7; see par. 72 for type of groups).  
Per instant claim 24 and 34, L1 to L4 groups may include required groups including at least naphthalene, biphenyl and terphenyl among others (see par. 72). 
Regarding claim 25 and 34, defined A2 or A3 includes at least phenyl (see par. 31-34, 71, and see example compounds with the linking group on page 8 corresponding to instant Ar2).  
	Regarding claim 26 and 34, with respect to R4, an Oh L group or A2 or A3 may be substituted or unsubstituted (see par. 69).
	Regarding claim 27, R6 is not a required group in the arylamine compound.  
	Regarding claim 28, arylamine compounds according to Oh et al. may be synthesized by reacting the Z core group substituted with a leaving group (i.e., Br) with a diarylamino compound (see at least par. 102-107 reaction method steps).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the leaving group on a core Z phenanthrene group corresponding to the 1 or 4 position, because 
	Regarding claim 30 and a formulation, Oh teaches arylamine derivatives, after being synthesized, are added to methanol as solvent (see par. 116).
	Regarding claims 31-33, the arylamine compounds taught by Oh are part of an organic electroluminescent device (see par. 37).
	Regarding claim 33, the arylamine compound taught by Oh et al. is in a mixture in the light emitting layer (see abstract).

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Oh (US 2003/0118866 A1) in view of Tokito et al. (US 2003/0091862 A1). 
Oh is relied upon as set forth above.
Oh does not expressly describe the amine compound as part of an oligomer, polymer or dendrimer.  Tokito et al. teaches in analogous art compounds for an organic light emitting device (see title, abstract and Figure 1).  The compounds comprise a phosphorescent unit and a carrier transporting unit (see par. 22 and 24).

    PNG
    media_image2.png
    286
    395
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    273
    333
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    120
    317
    media_image4.png
    Greyscale

Tokito et al. teaches the compound may have both of an electron transporting site and hole transporting site as the carrier transporting unit (s).  Tokito et al. teaches a amine group may be selected as a carrier transporting site (see par. 37, 90)  Although Tokito et al. teaches an amine derivative as a component of the compounds, Tokito et al. is silent with respect to teaching the specific amine derivative of instant formula I.   It would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to have selected an amine derivative as taught by Oh as the amine derivative of a polymer .

Claims 21, 23-27, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 7,651,786).
Regarding the compound claims, Matsuura et al. teaches arylamine compounds for an organic electroluminescent device (see abstract and col. 4, lines 1-17).  More specifically, the arylamine may be according to formula (V):

    PNG
    media_image5.png
    139
    506
    media_image5.png
    Greyscale
 (see col. 4, lines 1-17).
In the formula X may be selected as phenanthrene and variable p may be 2 (see claim 1, col. 94).  The Ar5 and Ar6 may be selected as an aromatic groups having 6 to 40 carbon atoms, which encompasses the claimed instant 12 to 24 aromatic ring atom aromatic ring systems per instant Ar1 (see claim 1, col. 94).  The teaching of a phenanthrene as the core “X” group is considered suitable for bonding at any location of the phenanthrene as there is no teaching away from any combination of bonding pattern to the arylamine groups. Regarding instant Ar2, starting at col. 30, line 65, Matsuura et al. show compounds of the formulas V, V-1 or V-b may comprise core X in combination with naphthalene or phenylene linking groups on either side of the aromatic core (see col. 37 and 38 naphthalene or phenylene linking groups shown within at least EM91 and EM86).  
independently selected as aromatic groups having 6 to 40 carbon atoms, which encompasses the claimed instant 12 to 24 aromatic ring atom aromatic ring systems per instant Ar1 (see claim 1, col. 94).  As the groups are independently selected, one of ordinary skill in the art would recognize the groups may be selected different from one another.
	Regarding claim 24 and 34, Ar5 and Ar6 groups specifically listed include at least naphthyl, biphenyl, and terphenyl (see col. 4, lines 26-34).
	Regarding claims 25, 26, and 34, starting at col. 30, line 65, Matsuura et al. show compounds of the formulas V, V-1 or V-b may comprise core X in combination with naphthalene or phenylene linking groups on either side of the aromatic core (see col. 37 and 38 naphthalene or phenylene linking groups shown within at least EM91 and EM86).  	Regarding claim 30, the light emitting medium layer may be deposited using a spin coating process that would necessarily deposit the compound from a solution (see col. 85, lines 50-63).
	Regarding claims 31-33, the arylamine compounds of a formula (V) are used as component (A) in a light emitting medium for a light emitting layer of an organic electroluminescent device (see col. 3, line 52 to col. 4, line 33).
	While Matsuura does not exemplify compounds of formula (V) where the X is selected as the phenanthrene and the bonding locations of the arylamine groups correspond to 1-, and 4- positions of the phenanthrene through linking groups such as phenylene on either side of the phenanthrene, and each of groups Ar5 and Ar6 are selected as aromatic groups, given the teachings of the defined formula (V) for compounds used in an EL device according to Matsuura, it would have been obvious to one of ordinary skill in the art prior to the effective .
	
Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuura et al. (US 7,651,786) in view of Tokito et al. (US 2003/0091862 A1). 
Matsuura is relied upon as set forth above.
Matsuura does not expressly describe the amine compound as part of an oligomer, polymer or dendrimer.  Tokito et al. teaches in analogous art compounds for an organic light emitting device (see title, abstract and Figure 1).  The compounds comprise a phosphorescent unit and a carrier transporting unit (see par. 22 and 24).

    PNG
    media_image2.png
    286
    395
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    273
    333
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    120
    317
    media_image4.png
    Greyscale

Tokito et al. teaches the compound may have both of an electron transporting site and hole transporting site as the carrier transporting unit (s).  Tokito et al. teaches an amine group may be selected as a carrier transporting site (see par. 37, 90)  Although Tokito et al. teaches an amine derivative as a component of the compounds, Tokito et al. is silent with respect to teaching the specific amine derivative of instant formula I.   It would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to have selected an amine derivative as taught by Matsuura as the amine derivative of a polymer according to Tokito et al., because Tokito et al. teaches an amine derivative is suitable as a component for forming the polymer for use in a device and one would expect the amine derivative as part of a polymer to be functional for a light emitting layer of an organic electroluminescent device with a predictable result and a reasonable expectation of success.



Response to Arguments
Applicant's arguments filed September 20, 2021 have been fully considered but they are not persuasive. 
Regarding the 09/20/2021 declaration, at page 3, the temperature at which loss of mass of 5% was reached is given for “inventive” compound HTM-inv versus comparative HTM-c.  The declaration alleges HTM-inv “can be purified more easily” due to the sublimation temperature property and “Compounds which are present in higher purity give better OLED performance”.  In response, the office submits applicant has not actually tested devices to clearly demonstrate there is an unexpected improvement in performance when a certain sublimation property is present.  Also, the claims are not directed to requiring a degree of purity for the compounds and all pending claims except 31-33 are not directed to a device structure. Furthermore, only claims 32 and 33 are directed to an OLED structure.  
At page 4 of the declaration, the LUMO of comparative HTM-c and “inventive” HTM-inv compounds are compared.  The declaration states that “higher LUMO of a hole transporting compound leads to better electron blocking properties of that compound”.  In response, the office submits none of the claims limit the material only to hole transporting or electron blocking layer function.  The properties discussed are not commensurate in scope with the breadth of claimed subject matter.  Also, an actual device structure has not been tested to support the allegation that hole transporting or electron blocking would always provide an improved, unexpected result in a device structure commensurate in scope with the breadth of the claim limitations. The examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)  Further, the discussion of LUMO properties in the declaration is not considered sufficient to overcome the rejections of record.  Per MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”  In addition, MPEP 716.02 states that “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)” (emphasis added).
On page 13 of the remarks filed September 20, 2021, applicant argues with regard to properties shown in the declaration that “These results are unexpected because nothing in cited references suggests that the inventive compounds result in a lower sublimation temperature and higher LUMO, resulting in better device performance”.  In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786